United States Court of Appeals
          FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued September 14, 2018           Decided December 4, 2018

                         No. 17-1116

                    NICHOLAS J. BONACCI,
                        PETITIONER

                               v.

       TRANSPORTATION SECURITY ADMINISTRATION,
                    RESPONDENT


           On Petition for Review of Orders of the
           Transportation Security Administration


     Nicholas J. Bonacci, pro se, argued the cause and filed the
briefs for petitioner.

    Michael Shih, Attorney, U.S. Department of Justice,
argued the cause for respondent. With him on the brief were
Jessie K. Liu, U.S. Attorney, and Sharon Swingle, Attorney.

    Before: TATEL, Circuit Judge, and EDWARDS and
GINSBURG, Senior Circuit Judges.

   Opinion for the Court filed by Senior Circuit Judge
EDWARDS.

    EDWARDS, Senior Circuit Judge: In November 2010, the
Transportation Security Administration (“TSA”) initiated what
                               2
is now labeled as the Known Crewmember Program (“KCP”).
The first iteration of the program allowed commercial pilots to
enter “sterile areas” of participating U.S. airports without
passing through security checkpoints used by passengers.
Under the program, pilots were permitted to enter flight arrival
and departure areas through designated access points after
presenting their employee and government identification to a
TSA officer. In some cases, however, a pilot might be
randomly selected for additional screening at a passenger
checkpoint. In July 2012, TSA announced that it was opening
the KCP to flight attendants.

     Beginning in 2015, TSA commenced studies and planning
to revise airport pat-down procedures. The agency also
initiated actions to respond to “insider threats” to security
posed by individuals with privileged access to aircraft and
secure areas of airports. In March 2017, TSA took final action
to replace existing pat-down techniques with a single, more
thorough, procedure known as the “universal pat-down.” The
new pat-down procedures were applicable to both passengers
and crewmembers who were randomly selected for screening
at passenger checkpoints. On March 29, 2017, TSA issued an
updated edition of its Specialized Screening Standard
Operating Procedures (“SOP”), and implemented it on April 3,
2017. The new edition of the Specialized Screening SOP
includes Known Crewmember Program policies.

     Pro se petitioner Nicholas Bonacci is a commercial pilot
based at Houston’s George Bush Intercontinental Airport. On
several unspecified occasions in 2017, Bonacci was randomly
selected for passenger screening when reporting for his
assigned duties. On April 11, 2017, invoking the court’s
jurisdiction under 49 U.S.C. § 46110(a), Bonacci filed a
petition for review to challenge the Known Crewmember
Program. Bonacci’s principal claim is that TSA lacks statutory
                               3
authority to select and screen airline crewmembers in the same
manner as passengers.

     We hold that Bonacci has standing to challenge TSA’s
policies and will assume without deciding that his petition for
review is timely. However, we conclude that his action fails on
the merits. Our decisions have repeatedly recognized TSA’s
broad statutory authority to protect civil aviation security, as
well as the deference we must show to the agency’s reasoned
decisionmaking. Bonacci has offered no persuasive grounds to
depart from established precedent. We therefore deny the
petition for review.

                       I. BACKGROUND

     TSA announced the Known Crewmember Program
initiative in a November 2010 press release. See Press Release,
TSA, Pilot Identity Verification Program Moves Forward
(Nov. 19, 2010), reprinted in Respondent’s Public Redacted
Supplemental Appendix (“S.A.”) 1–2. In addition to explaining
the program’s main features, the announcement noted that
participants “will also be subject to random screening.” Id. at
2. The program was launched on a preliminary basis at seven
airports in 2011. Press Release, Air Line Pilots Ass’n, Int’l,
Enhanced Airline Pilot Security Screening Begins at Boston
Logan Airport (Oct. 25, 2011), http://www.alpa.org/news-and-
events/news-room/2011-10-25-Enhanced-Pilot-Screening-
Boston-Logan.

     In July 2012, after a successful trial period with pilots,
TSA announced that it would open the program to flight
attendants. See Press Release, TSA, U.S. Airline Flight
Attendants to Get Expedited Airport Screening in Second Stage
of Known Crewmember Program (July 27, 2012), reprinted in
S.A. 13–14. TSA cautioned that it would “always incorporate
                               4
random and unpredictable security measures throughout the
airport screening process.” Id. at 13. As of mid-2017, the
program operated at seventy-four American airports. TSA,
Known Crewmember (KCM) Program (May 2, 2017),
reprinted in S.A. 137–38.

     Any person who enters a sterile area through a standard
passenger security checkpoint, including KCP participants,
may be subject to physical screening. See Br. for Respondent
at 8–9. TSA at times uses pat-down searches to look for
prohibited items or other threats to security that are concealed
underneath individuals’ clothing. See Security Screening, TSA,
https://www.tsa.gov/travel/security-screening (last visited Oct.
26, 2018). Pat-downs are conducted to resolve alarms from
primary screening technology, as an alternative to that
technology, “for enhanced screening,” or as part of
“unpredictable security measures.” Id.

     In 2015, an audit by the Department of Homeland
Security’s Office of the Inspector General found that TSA’s
existing pat-down protocol, which directed officers to use
different types of pat-downs in different situations, could be
simplified and made more administrable and effective. See
Memorandum from Daniel Ronan, Dir., Operations
Performance Div., to Darby LaJoye, Assistant Adm’r, Office
of Sec. Operations (Nov. 28, 2016), reprinted in S.A. 98–99.
In 2016, TSA began taking steps to implement the report’s
recommendations. See id.

     At the same time that it was studying and planning to
revise its pat-down procedures, TSA was also taking action to
respond to “insider threats” to security posed by individuals
with privileged access to aircraft and secure areas of airports.
See Decl. of Roderick Allison at ¶¶ 44–53, Mohamed v. Lynch,
No. 11-cv-0050 (E.D.V.A. Mar. 2, 2016), reprinted in S.A. 79–
                                 5
82. Two specific events heightened concerns about the insider
threat during this period. First, in December 2014, authorities
discovered a gun-smuggling operation run by airline
employees at Hartsfield-Jackson Atlanta International Airport.
Id. at 81–82. Second, in February 2016, a passenger on a flight
leaving Mogadishu, Somalia detonated a bomb that he
apparently received in the sterile area of the airport from a
person dressed as an airport employee. Id. at 69–70.

    Shortly after the Mogadishu incident, TSA updated a
memorandum on insider threats, writing that “[r]ecent events
highlight potential airport security vulnerabilities that could be
exploited for terrorist or criminal activity.” Eddie D.
Mayenschein, TSA, Info. Circular IC 15-01B, Insider Threat 1
(Feb. 9, 2016), reprinted in S.A. 37–40. In its brief to this court,
TSA points to both the Atlanta and Mogadishu incidents as
examples supporting its “judgment” that the insider threat “is
not hypothetical” and, thus, that “random screening [of
crewmembers] is necessary.” Br. for Respondent at 5.

     In March 2017, TSA responded to both its greater
awareness of insider threats and issues with its pat-down
procedures by adjusting the screening policies that it employs
for individuals seeking to enter airport sterile areas. TSA first
replaced its existing set of pat-down techniques with a single
procedure known as the “universal pat-down,” a more
comprehensive and thorough physical search. Br. for
Respondent at 10. According to TSA, adoption of the universal
pat-down did not change the circumstances under which pat-
downs are administered but simply the technique used when a
pat-down occurs. Id.

    TSA also issued an updated edition of its Specialized
Screening Standard Operating Procedures. The Specialized
Screening SOP is one of several internal agency policy
                                6
manuals setting forth TSA’s uniform practices, including those
governing the screening process for individuals to gain access
to the sterile area of an airport. See Elec. Privacy Info. Ctr. v.
U.S. Dep’t of Homeland Sec., 653 F.3d 1, 3 (D.C. Cir. 2011).
Pursuant to statutory authority, the agency has designated its
SOPs as nonpublic Sensitive Security Information (SSI). See
49 U.S.C. § 114(r)(1) (2012); 49 C.F.R. pt. 1520 (2017). On
March 29, 2017, TSA released a new edition of the Specialized
Screening SOP, which contains Known Crewmember Program
policies; the agency implemented it on April 3, 2017. See Br.
for Respondent at 7, 26; TSA, Specialized Screening Standard
Operating Procedures (Mar. 29, 2017), reprinted in S.A. 112–
19. As with all revisions to TSA’s SOPs, the new policy was
issued without notice and comment and without publication in
the Federal Register.

    Bonacci filed a petition for review on April 11, 2017. He
asserts, and TSA does not contest, that he was selected and sent
to the passenger screening checkpoint several times when
attempting to use a KCP access point at the Houston airport in
2017. Br. for Petitioner at 3–4.

                         II. ANALYSIS

A. Standard of Review

    “Pursuant to the Administrative Procedure Act, we must
uphold TSA’s decisions unless they are ‘arbitrary, capricious,
an abuse of discretion, or otherwise not in accordance with
law.’” Olivares v. TSA, 819 F.3d 454, 462 (D.C. Cir. 2016)
(quoting 5 U.S.C. § 706(2)(A)). “And in applying this standard
of review, we remain mindful that, because Congress has
entrusted TSA with broad authority over ‘civil aviation
security,’ it is ‘TSA’s job—not . . . ours—to strike a balance
between convenience and security.’” Amerijet Int’l, Inc. v.
                                 7
Pistole, 753 F.3d 1343, 1350 (D.C. Cir. 2014) (quoting
Suburban Air Freight, Inc. v. TSA, 716 F.3d 679, 683 (D.C. Cir.
2013) (citations omitted)).

B. Threshold Issues

    1. Standing

     In order to challenge the TSA policies governing Known
Crewmember Program screening, Bonacci must have Article
III standing. To establish standing to seek review of agency
action, a petitioner bears the burden of proof “to show a
‘substantial probability’ that it has been injured, that the
defendant caused its injury, and that the court could redress that
injury.” Sierra Club v. EPA, 292 F.3d 895, 899 (D.C. Cir.
2002) (quoting Am. Petroleum Inst. v. EPA, 216 F.3d 50, 63
(D.C. Cir. 2000) (per curiam)).

     “The Supreme Court has stated,” however, that “‘there is
ordinarily little question’ that a regulated individual or entity
has standing to challenge an allegedly illegal statute or rule
under which it is regulated.” State Nat’l Bank of Big Spring v.
Lew, 795 F.3d 48, 53 (D.C. Cir. 2015) (quoting Lujan v. Defs.
of Wildlife, 504 U.S. 555, 561–62 (1992)). A “petitioner’s
standing to seek review of administrative action is [usually]
self-evident . . . if the complainant is ‘an object of the action
(or forgone action) at issue . . . .’” Sierra Club, 292 F.3d at 899–
900 (quoting Lujan, 504 U.S. at 561); see also Nat’l Ass’n of
Home Builders v. EPA, 786 F.3d 34, 43 (D.C. Cir. 2015)
(explaining “regulated entities’ standing to challenge the rules
that govern them is normally not an issue”) (internal quotation
marks omitted).

    Bonacci plainly has standing to pursue his claims in this
case. As TSA acknowledges, Bonacci is challenging the
                                8
agency’s policies “for expediting the screening of pilots and
flight attendants.” Br. for Respondent at 3. And it is undisputed
that, since the KCP was updated in March 2017, Bonacci has
been made subject to TSA’s pilot and flight attendant screening
program. He is an “object of the action” at issue, so there is
“little question that [it] has caused him injury, and that a
judgment preventing . . . the action will redress it.” Sierra Club,
292 F.3d at 900 (quoting Lujan, 504 U.S. at 561–62).

     TSA challenges Bonacci’s standing by pointing to a
statement in his petition for review that says that he “is not
harmed, per se, by enhanced searching.” Br. for Respondent at
16, 21, 26 (quoting Petition for Review at 8, Bonacci v. TSA,
No. 17-1116 (D.C. Cir. Apr. 11, 2017)). In our view, it would
be inappropriate to treat these innocuous words as a fatal
concession, as TSA would have it, in light of our “obligation to
construe pro se filings liberally.” Toolasprashad v. Bureau of
Prisons, 286 F.3d 576, 583 (D.C. Cir. 2002); see also
Richardson v. United States, 193 F.3d 545, 548 (D.C. Cir.
1999). In sum, Bonacci’s alleged injuries are sufficiently
concrete and particularized, Spokeo, Inc. v. Robins, 136 S. Ct.
1540, 1548 (2016), to support his standing in this case. His
alleged injuries are caused by TSA’s polices, and those injuries
would be redressed by a favorable court ruling. We therefore
reject TSA’s claim that Bonacci lacks standing.

    2. Timeliness

     Under 49 U.S.C. § 46110(a), petitions for review of TSA
orders must be filed “not later than 60 days after the order is
issued.” We have interpreted this provision to mean that “the
filing period begins to run on the date the order is officially
made public.” Avia Dynamics, Inc. v. FAA, 641 F.3d 515, 519
(D.C. Cir. 2011). TSA concedes that Bonacci’s challenge to the
universal pat-down procedure is timely. Br. for Respondent at
                                9
12. The agency argues, however, that Bonacci’s challenge to
TSA’s policy of randomly designating participants in the
Known Crewmember Program for additional screening is
untimely because the disputed policy was initiated in 2010. See
id. at 14–15. We need not decide whether we agree with TSA’s
framing of the issues, because there is no good reason for us to
decide whether Bonacci’s challenge is timely.

     We have several concerns about applying the time bar here
given the peculiar circumstances of this case. First, it is not
clear that the agency itself ever issued an official public notice
of the KCP when it was first adopted, as is traditionally done
when an agency issues a rule after a rulemaking or an order
after an adjudication. Second, there is no indication that
Bonacci had any actual notice of the KCP when it was first
promulgated, which is not necessary but adds to our concerns.
Third, it is undisputed that the agency deliberated and then
changed its policies affecting screening of both crewmembers
and the public within the 60-day period preceding Bonacci’s
April 11, 2017 petition for review.

    In any case, we need not decide the timeliness question
because the § 46110(a) deadline is not jurisdictional, Avia
Dynamics, Inc., 641 F.3d at 519, and therefore it need not be
addressed before we address the merits. Therefore we will
simply assume without deciding that the petition is timely and
move on to the merits.

C. Merits

    On the merits, Bonacci’s claims fail. He asserts that TSA
lacks statutory authority to subject airline crewmembers to
“passenger screening,” including pat-downs, and that
regulations establishing such policies are therefore arbitrary
and capricious and unlawful under the Administrative
                               10
Procedure Act. Br. for Petitioner at 4–5, 22–24. We disagree.
Congress plainly has given TSA such authority and we accord
substantial deference to TSA’s judgments in carrying out its
statutory mandate.

     As TSA correctly asserts, an array of statutes provide
sufficient authority for the agency to screen Known
Crewmember Program participants in the manner it has
currently chosen. To begin, Congress has made TSA
responsible for “security in all modes of transportation,” 49
U.S.C. § 114(d), including “civil aviation security,” id.
§ 114(d)(1). The Administrator of the agency must “assess
current and potential threats to the domestic air transportation
system,” id. § 44904(a), and “shall take necessary actions to
improve domestic air transportation security,” id. § 44904(e).
The agency must also “develop policies, strategies, and plans
for dealing with threats to transportation security,” id.
§ 114(f)(3), “oversee the implementation, and ensure the
adequacy, of security measures at airports and other
transportation facilities,” id. § 114(f)(11), and “carry out such
other duties, and exercise such other powers, relating to
transportation security as the Administrator considers
appropriate, to the extent authorized by law,” id. § 114(f)(16).
Congress explicitly delegated TSA authority “to issue, rescind,
and revise such regulations as are necessary to carry out the
functions of the Administration,” id. § 114(l), including
“regulations to protect passengers and property . . . against an
act of criminal violence or aircraft piracy,” id. § 44903(b).

     We need not delineate the precise scope of the authority
granted by these statutes. We simply conclude that together
they provide more than sufficient grounds for TSA to randomly
select airline crewmembers for screening at passenger
checkpoints, including using comprehensive pat-downs, as a
means of addressing threats to aviation security. Furthermore,
                               11
no statutory or regulatory provision bars TSA from enacting
and executing these policies. We reject Bonacci’s argument
that 49 U.S.C. § 44901, which does not mention crewmembers
when it instructs TSA to “provide for the screening of all
passengers and property . . . that will be carried aboard a
passenger aircraft,” should be read to prohibit passenger-style
screening of pilots and flight attendants. See Br. for Petitioner
at 24–25 (citing 49 U.S.C. § 44901(a)). There is no evidence
that § 44901 limits or repeals the authority provided by the
statutes noted above, none of which Bonacci addresses.

     To the extent that Bonacci challenges TSA’s policy
choices in implementing its statutory authority, we must reject
these claims as well. “[I]n cases of this sort, we must defer to
TSA actions that reasonably interpret and enforce the safety
and security obligations of the agency.” Olivares, 819 F.3d at
462. “[W]e remain mindful that, because Congress has
entrusted TSA with broad authority over ‘civil aviation
security,’ it is ‘TSA’s job—not . . . ours—to strike a balance
between convenience and security.’” Amerijet Int’l, Inc., 753
F.3d at 1350 (quoting Suburban Air Freight, Inc., 716 F.3d at
683 (citations omitted)). “[C]ourts do not second-guess expert
agency judgments on potential risks to national security,” but
rather “defer to the informed judgment of agency officials
whose obligation it is to assess [such] risks.” Olivares, 819
F.3d at 462.

     Applying this deferential standard of review, we find no
aspect of the current Known Crewmember Program to which
participants are subject that is “arbitrary, capricious, an abuse
of discretion, or otherwise not in accordance with law.” Id.
(quoting 5 U.S.C. § 706(2)(A)). For instance, Bonacci objects
to TSA’s decision to screen crewmembers differently from
airport employees. Assuming that TSA in fact screens
crewmembers more stringently – which TSA disputes – we
                               12
decline to second-guess TSA’s decision to do so. Just as in Jifry
v. FAA, in which we upheld TSA’s procedures for revoking
foreign pilots’ permission to fly in the United States, “[i]t is
self-evident that the regulations [at issue in this case] are
related to the TSA’s . . . goals of improving the safety of air
travel.” 370 F.3d 1174, 1180 (D.C. Cir. 2004). “[T]he court [is
not] in a position to second-guess [TSA’s] judgment that
imposing stricter procedures for coordinating security risks . . .
[is] necessary to further that goal.” Id.

     As TSA contends, it has reasonably concluded that a
random-screening regime is required to protect airline travelers
from the unique threat posed by insiders with privileged access
to airport sterile areas. Br. for Respondent at 24. Recognizing
the limits of our review, and seeing no persuasive evidence that
TSA’s policies are unauthorized or otherwise impermissible,
we decline to overturn the agency’s reasoned decisionmaking.

                       III. CONCLUSION

    For the reasons set forth above, the petition for review is
denied.

                                                     So ordered.